Citation Nr: 0719519	
Decision Date: 06/28/07    Archive Date: 07/05/07	

DOCKET NO.  05-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
VARO in St. Petersburg, Florida, that, among other things, 
denied entitlement to the benefit sought.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2007.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required on his part.


REMAND

A review of the record reveals that service connection is in 
effect for the following:  Internal derangement of the right 
knee, with Paget's disease, status post total knee 
replacement, rated as 60 percent disabling from March 1, 
2003; major depressive disorder, rated as 50 percent 
disabling from April 10, 2000; chronic low back pain syndrome 
with degenerative disc disease, rated as 20 percent disabling 
from April 10, 1997; and left knee arthritis, rated as 
10 percent disabling from May 8, 1998.  

With consideration of the bilateral factor, a combined rating 
of 90 percent has been in effect since March 1, 2003.  The 
veteran has been in receipt of a total rating based on 
individual unemployability due to the severity of his 
service-connected disabilities since April 10, 2000.

A veteran is eligible for the acquisition of adapted housing 
if he has a permanent and total service-connected disability 
that is (1) due to the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (2) due to 
blindness in both eyes plus the loss of one extremity; 
(3) due to the loss of use of one extremity together with the 
residuals of organic disease or injury or the loss of use of 
an upper extremity which so affects balance as to preclude 
locomotion without the use of braces, crutches, canes, or a 
wheelchair; or (4) due to the loss of use of both upper 
extremities.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809 
(2006).  

In this case, the veteran was last accorded a spinal 
examination by VA in December 2003.  At that time it was 
noted he ambulated with the use of a quad cane.  His gait was 
described as unsteady.  He also indicated that he used a 
scooter on occasion to help with his ambulation.  Assessments 
were:  Status post right knee total knee replacement with 
instability; left knee arthritis; and chronic low back pain 
syndrome, most likely secondary to altered gait from multiple 
knee problems and surgeries.  

Additional medical evidence includes a November 2006 
statement from a social worker at a behavioral health 
facility.  She indicated that the veteran was receiving 
medication management and psychotherapy services on a monthly 
basis at that facility.  Current diagnoses were PTSD and 
major depression.  Continued treatment was highly 
recommended.

Submitted at the January 2007 hearing before the undersigned 
was a statement dated that month from a private orthopedist.  
It was to the effect that the veteran could no longer climb 
into the bathtub and wanted approval for a shower.  It was 
stated the veteran had undergone total knee replacement, but 
currently had no patella.  The orthopedist indicated the 
veteran's strength did not allow him to get normal function.  

Reference was also made to the fact that the left knee had 
undergone an arthroscopic procedure and was causing the 
veteran pain.  Notation was also made of severe problems with 
radiculopathy involving the back.  The physician stated that 
the veteran was at the point "where he cannot walk without 
assistive devices when he goes out of the house.  He has also 
had to use the scooter at home.  He uses a walker or a quad 
cane.  Therefore, I feel it would be unsafe for him to 
continue to climb into the tub."  

At the hearing itself, the veteran and his wife testified as 
to the difficulties he was having in functioning because of 
the severity of his knee and back problems.  

The Board is aware that VA has a duty to obtain a medical 
examination when warranted, with the conduct of a thorough 
and contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Based on a comprehensive review of the evidence of record, 
the Board finds that a remand for a medical examination and 
opinion is necessary in order to render a fully informed 
decision.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be contacted and 
asked to provide the names of all VA and 
non-VA health care providers who have 
treated him for his service-connected 
disabilities since the time of the last 
VA examination accorded him in December 
2003.  The RO should attempt to obtain 
records from any health care provider 
identified which are not already of 
record.  If any records are unavailable, 
the provider should so indicate.

2.  Thereafter, the veteran should be 
scheduled for orthopedic and neurologic 
examinations by VA.  The examiner(s) 
should review the claims file and note in 
the report(s) of the examination(s) that 
the claims folder has been reviewed.  
After examining the veteran, and with the 
conduct of any indicated testing, the 
examiner(s) should offer an opinion as to 
each of the following questions:  

(a) Have the service-connected 
disabilities involving the veteran's low 
back and knees, considered alone, and 
without respect to any other nonservice-
connected disabilities, caused him to 
have loss of his lower extremities such 
that there is a necessity for regular and 
constant use of a wheelchair, braces, 
crutches, or canes as a normal mode of 
locomotion (even though occasional 
locomotion by other methods may be 
possible)?

(b) Have the service-connected 
disabilities of the low back and knees, 
considered alone, and without respect to 
any other nonservice-connected 
disabilities, caused the veteran to lose 
the use of his lower extremities such 
that he would be equally well served (in 
terms of balance, propulsion, and so 
forth) by an amputation stump below the 
knee with use of a suitable prosthetic 
appliance?

In answering these questions the examiner 
(s) should essentially report the 
objective findings and support his or her 
conclusions.  A complete rationale for 
any opinion expressed should be provided.  

3.  Then, the claim for adaptive housing 
or a home adaptation grant should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given an opportunity for response.  

The purpose of this REMAND is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	L. HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

